      2:19-cv-01709-MBS          Date Filed 07/08/20     Entry Number 25        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Albert Recchia,                     )
                                    ) C/A No. 2:19-1709-MBS
                   Plaintiff,       )
                                    )
       vs.                          )
                                    )      ORDER
Andrew Saul, Commissioner of        )
Social Security,                    )
                                    )
                   Defendant.       )
____________________________________)

       Plaintiff Albert Recchia filed the within action on June 14, 2019, seeking judicial review of

a final decision of Defendant Commissioner of Social Security Administration denying Plaintiff’s

claim for disability insurance benefits.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred

to United States Magistrate Judge Mary Gordon Baker for pretrial handling. On June 18, 2020, the

Magistrate Judge issued a Report and Recommendation. The Magistrate Judge found that the

Administrative Law Judge’s cursory discussion of the treating physicians’ opinions precluded

meaningful review.     The Magistrate Judge further stated she could not conclude that the

Administrative Law Judge’s decision to afford Plaintiff’s treating physicians’ opinions limited

weight was supported by substantial evidence. Accordingly, she recommended that the case be

reversed and remanded for further administrative proceedings. On July 1, 2020, the Commissioner

filed a Notice of Not Filing Objections to the Report and Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The court is charged with making a de novo
      2:19-cv-01709-MBS           Date Filed 07/08/20       Entry Number 25         Page 2 of 2




determination of any portions of the Report and Recommendation to which a specific objection is

made. The court may accept, reject, or modify, in whole or in part, the recommendation made by

the Magistrate Judge or may recommit the matter to the Magistrate Judge with instructions. 28

U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The court adopts the Report and Recommendation and incorporates it herein by

reference. The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g)

and remanded for further consideration in accordance with this order and the Report and

Recommendation.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Columbia, South Carolina

July 8, 2020




                                                   2
